auternal revenue service 4920dal eo mandatory review commerce street dallas tx release number release date legend uil org organization name address address xx date date date department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years 20xx and subsequent last day to file a petition with the united_states tax_court december 20xx org address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective january 20xx for the following reason s you have not established you are operated exclusively for charitable educational scientific or religious purposes because you failed to comply with the irs’s requests for information to determine if your still qualify for tax exempt status under sec_501 contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the forms indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations attachments publication o t department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx legend org organization name president xx date xyz state president-1 issue facts should the tax exempt status of the org under sec_501 of the internal_revenue_code as a private_foundation classified under sec_509 of the internal_revenue_code be revoked for failure to provide the requested information to the internal_revenue_service should the tax exempt status of the org under sec_501 of the internal_revenue_code as a private_foundation classified under sec_509 of the internal_revenue_code be revoked for failing to file the required annual information returns the org was incorporated in the state of xyz on september 19xx on january 20kx the organization filed a form_1023 with the internal_revenue_service requesting tax exempt status under sec_501 of the internal_revenue_code according to their articles of incorporation which were filed with the internal_revenue_service as part of their form_1023 application_for exemption the organization was formed with the purpose of conducting medical_research they stated that their primary purpose would be to serve the public through modern alternative therapies relating to chronic disease prevention and cancer research the organization’s mission is to prevent or mitigate incidence of chronic diseases while enhancing the value of good health on april 20xx the org was granted tax exempt status under sec_501 of the internal_revenue_code the determination_letter issued to the organization on april 20xx stated that based on information you supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 as the organization was granted exemption under sec_501 their determination_letter also stated because you are a newly created organization we are not now making a final_determination of your foundation status under sec_509 of the code however we have determined that you can reasonably expect to be a publicly_supported_organization described in sec_509 accordingly the internal_revenue_service set the organization’s advance_ruling period from september 19xx through december 20xx the org did not file the required form_8734 following the conclusion of their advance_ruling period at the end of 20xx as a result they were classified as a non-operating private_foundation under sec_509 of the internal_revenue_code beginning on january 20xx form 886-a cev department of the treasury - internal_revenue_service page -1- en 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december org 20xx org did not file a form_990 for any_tax period during their advance_ruling period the organization also did not file a form 990pf for the 20xx tax period or any subsequent calendar_year a review of irs records indicated that the org filed quarterly form_941 employment_tax returns through the december 20xx tax period other irs records indicated that the organization received interest_income reported to them on a form 1099-int from 20xx through 20xx the organization generated interest in the following amounts dollar_figure dollar_figure 20xx 20xx 20xx 20xx dollar_figure dollar_figure a review of the secretary of state’s records of the state of xyz indicated that the organization’s corporate charter was revoked on june 20xx for failing to file their annual report with the state the first attempt to make contact with the organization was done on may 20xx using letter attachment a this letter was mailed to the organization along with an information_document_request and a copy of publication the information requested by the internal_revenue_service from the organization was a statement indicating why the organization did not file a form 990pf for the 20xx tax period as well as financial documentation supporting their position the internal_revenue_service allowed the organization days to provide the information and requested that the information be mailed in by june 20xx although no response was received from the organization relating to the information_document_request agent received a voice mail from the former president of the org the former president president-1 stated in her message that she had relocated to xyz on august 20xx agent left a message for the organization’s president on september 20xx after not receiving a return call from the organization’s president another letter was sent to the org via certified mail attachment b on september 20xx the former president left another voice mail message on october 20xx agent returned the taxpayer’s call and left another message for the former president on october 20xx the former president called and stated that the organization was planning on filing a final return for the 20xx tax period and that her accountant had requested an extension to file for this return she also stated that she relocated to xyz due to health reasons and since that move the org has ceased operations form 886-acrev department of the treasury - internal_revenue_service p page -2- oon 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org december 20xx president-1 stated that in relocating some of the organization’s financial records have been lost she stated she would be meeting with her cpa in the upcoming week to resolve this issue at the conclusion of the phone call president-1 stated that she would provide the internal_revenue_service with a copy of the 20xx return a 20xx return as well as a letter stating that the organization had dissolved research of irs records indicated that no return has been posted or extension requested by the organization on december 20xx after not receiving a response from the organization another letter drafted by the agent attachment c was sent to president-1 requesting a written_statement stating that the organization dissolved along with a statement regarding how the remaining assets of the organization were disposed of after the organization ceased operations on december 20xx president-1 left another voice mail stating that she had transferred this latest notice to her accountant for follow up law sec_1_501_c_3_-1 of the federal tax regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_509_a_-1 of the federal tax regulations states that sec_509 defines the term private_foundation to mean any domestic or foreign organization described in sec_501 other than an organization described in sec_509 or sec_1_507-1 of the federal tax regulations states that a except as provided in sec_1_507-2 the status of any organization as a private_foundation shall be terminated only if - such organization notifies the district_director of its intent to accomplish such termination or i with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december xx ii the commissioner notifies such organization that by reason of subdivision i of this subparagraph such organization is liable for the tax imposed by sec_507 and either such organization pays the tax imposed by sec_507 or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_1_507-2 of the federal tax regulations states that under sec_507 b a a private_foundation with respect to which there have not been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter may terminate its private_foundation_status by distributing all of its net assets to one or more organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months immediately preceding such distribution since sec_507 does not apply to such a termination a private_foundation which makes such a termination is not required to give the notification described in sec_507 a private_foundation which terminates its private_foundation_status under sec_507 does not incur tax under sec_507 and therefore no abatement of such tax under sec_507 is required sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the internal_revenue_code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the federal tax regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the internal_revenue_code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a crev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx sec_1_6001-1 of the federal tax regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the federal tax regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the internal_revenue_code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the former president of the org president-1 did not provide a reason for not filing a form_990 or 990pf during the telephone contact with the internal_revenue_service she stated that she would be speaking with her cpa on how to resolve the issue and that the requested forms 990pf for the 20xx and 20xx tax periods would be filed president-1 also did not provide a reason for not providing the requested information to the internal_revenue_service she stated during the telephone contact with the internal_revenue_service that she forwarded each letter received to her cpa government’s position issue it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked for failing to provide the information requested by the internal_revenue_service sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual return shall submit such form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provision of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code the org did not file a form 990pf for the year under examination calendar_year 20xx they also did not file a form_990 for any_tax period during their advance_ruling period of september 19xx through december 20xx the organization also does not have a website the only information that the internal_revenue_service has received on the activities of the organization is their form_1023 application_for exemption however this does not provide any current information as to what the org is currently doing the information_document_request mailed to the organization requested a statement of activities and financial information that would be used to substantiate this information during a phone conversation with the former president of the organization president-1 stated that the organization had dissolved and ceased all operations sec_1_501_c_3_-1 of the federal tax regulations states that upon dissolution of an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code all remaining assets must be distributed to another organization which has exemption under sec_501 based on this information the internal_revenue_service requested a letter signed by president-1 stating where the remaining assets at the time operations ceased of the org were distributed upon dissolution of the organization this information was not provided by the organization private_foundations which terminate write a letter to the director of exempt organization’s indicating their decision to dissolve and pay any_tax imposed by sec_507 private_foundations may dissolve under sec_507 of the internal_revenue_code by distributing all of its remaining assets to organization’s exempt under sec_501 without providing advance notice to the internal_revenue_service as required by sec_507 however they are still required to provide information regarding the distribution of all the remaining assets to the internal_revenue_service when requested this information is material in establishing whether the org properly dissolved under sec_507 of the internal_revenue_code sec_507 of the internal_revenue_code requires in most cases that the org was given an adequate opportunity to provide the requested information as stated previously the organization was mailed three separate letters by the internal_revenue_service with the information_document_request and a copy of publication the first letter was mailed to the organization on may 20xx the remaining letters were mailed via certified mail on september and december the certified mailing receipts for the final two letters were returned each signed by the organization’s former president along with the letters agent spoke to the former president of the organization on october and december 20xx the first two attempts to contact the organization were made using letter the third paragraph on this letter specifically states that failure to comply with our request for information could result in the loss of your tax exempt status the final attempted contact with the org was made through a drafted letter form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx based on the wording of these letters which were used to make contact with the org and the return receipts which show that the organization received the letters it is apparent that the organization was adequately advised of the consequences of failing to provide the requested information to the internal_revenue_service in accordance with the above cited provisions of the internal_revenue_code and federal tax regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax since the org did not comply with the internal revenue service’s requests for information and thus did not comply with sec_1_6033-2 the government has no way of determining whether they dissolved properly under sec_507 of the internal_revenue_code since org could not meet the requirements of the operational_test set forth in sec_1_501_c_3_-1 of the federal tax regulations or the requirements set forth in the federal tax law governing the termination a private_foundation under sec_507 or sec_507 it is the government’s position that their tax exempt status under sec_501 of the internal_revenue_code should be revoked conclusion issue the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it has observed the conditions required to properly dissolve a private_foundation such as providing information that was requested from them by the internal_revenue_service the effective date of revocation of the org is january 20xx the first day of the tax_year under examination government’s position issue it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should also be revoked for failing to file their annual form 990pf when required to do so internal_revenue_code sec_6033 states that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return form 886-a crev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service december 20xx org sec_6033 states that the exceptions to file are a mandatory exceptions ii iii churches their integrated_auxiliaries and conventions or associations of churches any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or the exclusively religious activities of any religious_order b discretionary exceptions the secretary may relieve any organization required under paragraph to file an information_return from filing such a return where he determines that such filing is not necessary to the efficient administration of the internal revenue laws c certain organizations the organizations referred to in subparagraph a ii are- a religious_organization described in sec_501 i ii an educational_organization described in sec_170 iii acharitable organization or an organization for the prevention of cruelty to children and animals described in sec_501 if such organization is supported in whole or in part by funds contributed by the united_states or any state or political_subdivision thereof or is primarily supported by contributions of the general_public an organization described in sec_501 if such organization is operated supervised or controlled by or in connection with a religious_organization described in clause an organization described in sec_501 and an organization described in sec_501 if such organization is a corporation wholly owned by the united_states or any agency_or_instrumentality thereof or a wholly-owned subsidiary of such a corporation v vi iv the org did not meet any of the exceptions stated in paragraph of sec_6033 of the internal_revenue_code as beginning in the tax_year under examination calendar_year 20xx the organization was classified as a private_foundation unlike public_charities organizations classified as a private_foundation under sec_509 of the internal_revenue_code have an annual filing requirement for a form 990pf for each tax period despite the amount of gross revenue they generate according to irs records org inc generated dollar_figure in interest_income during the year under examination calendar_year 20xx based on this information org had a filing requirement for the 20xx calendar_year revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which form 886-arev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status using this revenue_ruling as precedent it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked conclusion issue the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual forms 990pf information returns the effective date of revocation of the org is january 20xx the first day of the tax_year under examination form 886-a rev department of the treasury - internal_revenue_service page -9- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service causeway street room boston ma taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
